Citation Nr: 1423045	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether clear and unmistakable error (CUE) was made in a June 27, 2006 rating decision, in which an effective date of February 1, 1999, was established for the grant of service connection for a lumbar spine disability with spondylosis, spondylolisthesis, and early traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1963 to May 1966, as well as additional National Guard Duty, with periods of Active Duty for Training, which included the period of July 12, 1986 to July 26, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at an October 2012 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

At his October 2012 hearing, the Veteran submitted a claim of clear and unmistakable error in a May 1989 Board decision.  As this matter is one of original jurisdiction at the Board, it is addressed in a separate decision issued in conjunction with this Board decision, with the assigned docket number 12-27 173A.


FINDINGS OF FACT

1.  The Veteran was granted service connection for claim for service connection for a lumbar spine disability with spondylosis, spondylolisthesis, and early traumatic arthritis in a June 2006 rating decision, with an effective date of February 1, 1999; he did not appeal any aspect of that decision, including the rating decision assigned.  

2.  On March 5, 1990, the Veteran submitted a claim to reopen his previously-denied claim for service connection for a back disability.  Although he subsequently submitted a new claim to reopen in February 1999, the March 1990 claim remained unadjudicated at the time of the June 2006 decision.  


CONCLUSIONS OF LAW

1.  The June 2006 RO rating decision that assigned a February 1, 1999 effective date for service connection for a lumbar spine disability with spondylosis, spondylolisthesis, and early traumatic arthritis was clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.400 (2005); 38 C.F.R. § 3.105 (2013).

2.  An earlier effective date of March 5, 1990 for the Veteran's service connected lumbar spine disability with spondylosis, spondylolisthesis, and early traumatic arthritis, is warranted.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran alleges that the June 2006 decision, in which the RO granted service connection for spondylosis, spondylolisthesis, and early traumatic arthritis, that the RO made clear and unmistakable error in assigning an effective date of February 1, 1999 for the date of service connection.  This argument is sufficiently specific to assert such a CUE claim.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  

With regard to VA's duties to notify and assist imposed by Veterans Claims Assistance Act of 2000, those obligations are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).  

Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  For CUE to exist, the Board must find that (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The RO, in the June 2006 decision, assigned an effective date of February 1, 1999, for the grant of service connection for a lumbar spine disability with spondylosis, spondylolisthesis, and early traumatic arthritis.  The Veteran asserted on his VA Form 9 substantive appeal that his effective date should be in 1986, because his Social Security Disability, approved in 1991, granted a 1986 effective date for benefits, and VA had the same information before it at the time of the June 2006 decision.  As there are no freestanding claims of entitlement to an earlier effective date, there must be clear and unmistakable error in the effective date assigned for the Veteran to prevail.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  There is no suggestion that the correct facts were not before the RO at the time of the June 2006 decision; therefore, adjudication of his claim necessitates a determination as to whether the RO misapplied the statutes and regulations governing the assignment of effective dates.  Damrel, 6 Vet. App. at 245.  

Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that the effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).

A claim of entitlement to VA benefits may be either a formal or an informal written communication requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2005).  A "formal" claim is a "specific claim in the form prescribed by the Secretary . . . ."  38 C.F.R. § 3.151(a) (2005).  "Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA] . . . may be considered an informal claim.  Such informal claim must identify the benefit sought." 38 C.F.R. § 3.155(a) (2005).  The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The Board finds that the June 2006 rating decision contains CUE with respect to the effective date assigned.  See 38 C.F.R. § 3.105(a).  When granting service connection, the RO, applying the provisions of 38 C.F.R. §§ 3.1(p) and 3.155(a) that define a claim for benefits, as well as the effective date provisions of 38 C.F.R. § 3.400(r), which governs the effective date assigned for reopened claims, determined that the Veteran's February 1, 1999 as the date of receipt of the Veteran's claim for benefits.  In making that determination, the RO ignored a March 5, 1990 document entitled "Report of Accidental Injury in Support of Claim for Compensation or Pension" in which the Veteran indicated he was submitting a claim based on an event that occurred during National Guard duty that occurred on July 21, 1986.  The March 1990 document was a "formal . . . communication in writing . . . evidencing a belief in entitlement[] to a benefit," and thus must be properly construed as a claim for benefits.  38 C.F.R. §§ 3.1(p), 3.151(a).  At no time between March 5, 1990, and June 2006, did VA adjudicate the claim for service connection in a final, unappealed decision.  (The Veteran's claim was considered in a rating decision, a Board remand, three Board decisions, and two remands by the United States Court of Appeals for Veterans Claims, before ultimately being granted in the June 2006 rating decision).  The effective date for the award of service connection for a reopened claim is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  In the present case, the March 5, 1990 date of claim is the later of the two.  Id. 

The Board finds that the effective date assigned by the June 2006 rating decision would have been manifestly different were it not for the RO's error in the application of the regulations governing claims and effective dates.  See Damrel, 6 Vet. App. at 245.  Had the RO properly recognized the March 5, 1990 filing as a claim to reopen his previously denied claim for compensation for a back disability, and correctly applied the rules for effective dates under 38 C.F.R. § 3.400(r), it could not have reached a conclusion that February 1, 1999 was the proper effective date for the grant of service connection.  Rather, the RO would have assigned March 5, 1990 as the effective date for service connection for a lumbar spine disability with spondylosis, spondylolisthesis, and early traumatic arthritis.

The Veteran's assertion that the RO could have assigned an effective date in 1986 is not supported by the record.  The Veteran has long asserted that his injury occurred in July 1986.  He first filed a claim for service connection in August 1987.  As identified in the Introduction, the Board denied the Veteran's claim for service connection for a back disorder in May 1989, as part of an appeal of a November 1987 rating decision.  The May 1989 Board decision affirmed the 1987 rating decision, and thus that rating decision was subsumed by the Board's decision.  38 C.F.R. § 20.1104 (2013).  As the March 5, 1990 pleading was the first formal or informal claim subsequent to the May 1989 Board decision, that date is the earliest effective date allowable in the absence of CUE in the May 1989 decision.  38 C.F.R. § 3.400(r).  The Veteran's CUE claim with respect to the Board's May 1989 decision is being addressed in a separate Board decision.  

As the Board's consideration of the CUE matter is based on the evidence of record at the time of the June 2006 rating decision, the criteria for finding CUE in that decision have been met.  38 C.F.R. § 3.105(a).  


ORDER

The February 1, 1999 effective date assigned by the June 2006 rating decision that granted service connection for a lumbar spine disability with spondylosis, spondylolisthesis, and early traumatic arthritis, was clearly an unmistakably erroneous.

An earlier effective date of March 5, 1990, for service connection for a lumbar spine disability with spondylosis, spondylolisthesis, and early traumatic arthritis, is granted, subject to the laws and regulations governing the monetary awards.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


